EXHIBIT 10.1

 

AMENDMENT

 

This agreement (the “Amendment”), dated as of December 19, 2018, is entered into
between, by and among COSMOFARM LTD., a pharmaceutical wholesalers company based
in Irakleous 39, Neos Kosmos, Athens, Greece, with Registration Number:
1767501000, and Tax ID 095537452 (the “Company”), DEEPDAE HOLDING LTD. (referred
to as the “Seller”) and Cosmos Holdings Inc., a Nevada corporation (the “Buyer”)
(collectively, the “Parties” and each individually, a “Party”).

 

RECITALS

 

WHEREAS, the Parties have entered into the Stock Purchase Agreement dated as of
June 23, 2018 (the “Agreement”) pursuant to which the Seller agreed to sell to
Buyer, and Buyer agreed to purchase from the Seller, the Shares, subject to the
terms and conditions set forth therein; and

 

WHEREAS, the Parties to this Amendment wish to amend the Agreement, conditioned
upon the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

1. Section 2.02 is amended in its entirety to read as follows:

 

Section 2.02 Purchase Price. The purchase price for the Shares purchased by
Buyer pursuant to Section 2.01 (the “Purchase Price”) for cash shall consist of
an aggregate amount of €200,000 Euros.

 

2. Section 2.03(a) (i) is amended to read as follows:

 

(a) At the Closing, Buyer shall deliver to Seller:

 

(i) the Purchase Price, or proof of payment of the Purchase Price, either in
cash or a recourse promissory note.

 

3. Except as set forth herein, the Agreement among the Parties remains in full
force and effect.

 

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 



 

-1-


   



 

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
day and year first above written.

 

 



 

Buyer:

COSMOS HOLDINGS INC.,

a Nevada corporation

        By: /s/ Griogorios Siokas

 

Name: 

Grigorios Siokas     Title: Director/CEO          

 

 

 

 

 

Company

COSMOFARM LTD.

 

 

 

 

 

 

By:

/s/ Panagiotis Kozaris

 

 

Name:

Panagiotis Kozaris

 

 

Title:

Director/CEO

 

 

 

 

 

 

 

 

 

 

Seller:

DEEPDAE HOLDING LTD

 

 

 

 

 

 

By:

/s/ Panagiotis Kozaris

 

 

Name:

Panagiotis Kozaris

 

 

Title:

Company Representative

 



 

 



-2-



 